Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities: 
“reducing gaps within the coiled blank body material by plastic working so as to reach a porosity that fulfills requirements” may have been intended to be written as “plastic working the coiled blank body material so as to reduce gaps and reach a porosity that fulfills requirements”. Please note the associated 112(b) antecedent basis issue below with relation to this objection.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites that it is “A method for processing and manufacturing a metal structural material under a coiling and sintering pressure of a metal screen mesh” in the preamble to 

The term "tightly" in claims 1, 3, and 6-8 is a relative term which renders the claim indefinite.  The term "tightly" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  “Tightly” is use in relation to coiling (claims 1, 3, 6-8), covers (claim 1), and coating (claim 8). It is not clear what is meant by “tightly” in relation to any of these actions. These recitations are repeated in the specification on pages 3-4 and in Example 1 on page 5, but the specification does not give quantification to what is meant by “tightly” in any of these circumstances. Claims 1, 4-5, and 9-10 are rejected as they depend from claim 1 and do not solve the above issue.

Claim 1 recites the limitation “knitting metal wires into metal screen mesh strips” in line 3. It is not clear whether this means that metal wires are being knitted to create a metal screen mesh strip, whether metal wires are being knitted into existing metal screen mesh strips, or metal wires and metal screen mesh strips are being combined in some other way. Claims 2-10 are rejected as they depend from claim 1 and do not solve the above issue.

Claim 1 recites the limitation “tightly coiling the metal screen mesh strips to form a coiled blank body which is coated layer-by-layer” in lines 4-5. Claim 1 also states that “an outer-layer material tightly covers an inner-layer material”. Given this recitation, it is not clear if each “layer” is being coated before it is being coiled or if the coiled blank body is somehow 

Claim 1 appears to attempt to create an order to the steps of the method, i.e. “firstly, knitting metal wires” and “then sintering”. As noted above, it is not clear how an order can be followed and each layer be coated if the coiled blank body is already formed. Further claim 5, which depends from claim 1, recites that “the 10metal powder is rolled on the metal screen cloth strip, sintered, and then coiled into a coiled blank.” This conflicts with claim 1 which recites that “then, sintering the coiled blank body” i.e. that the coiled blank body is already formed. Claim 6 also uses this formulation of powder between layers of mesh that are coiled, dried, then sintered. Given these discrepancies, it is unclear whether claim 1 is creating an order to the method steps or not. Claims 2-10 are rejected as they depend from claim 1 and do not solve the above issue. 

Claim 1 recites the limitation “an outer-layer material tightly covers an inner-layer material” in line 5. It is not clear from this recitation if this outer layer material that “tightly covers” the inner layer material is intended to mean that outer-layer of the coil covers an inner layer, that the outer-layer material is the coating referenced in the “coating layer-by-layer” step and this is covering the inner-layer, i.e. the wire mesh, or some other materials are being referenced in this step. Claims 2-10 are also rejected as they depend from claim 1 and do not solve the above issue.



Claim 1 recites the limitation "the required porous metal structural material" in line 8.  There is insufficient antecedent basis for this limitation in the claim. While there is a metal structural material previously recited in the preamble, there is no recitation of a “required porous metal structural material”. 

Claim 3 recites the limitation "the metal powder" in line 4. Claims 5-7 also recite the limitation “the metal powder”. There is insufficient antecedent basis for this limitation in the claim. While claim 1 mentions coating “layer-by-layer” there is no mention of what is coating the coiled blank body and thus there is no antecedent basis for “the metal powder”. Claim 4 is also rejected as they depend from claim 3 and do not solve the above issue.

Claim 3 recites the limitation “the metal powder of equal thickness is evenly distributed on the metal screen mesh” in lines 4-5. This is unclear as a powder has a size and diameter, but it is not clear how the powder itself has a thickness. Read literally, the claim is requiring that each grain of the powder is the same size. It seems unlikely that this claim scope was intended by applicant. In curing this rejection, caution should be observed for the potential of 

Claim 3 recites the limitation “a powder metallurgy breathable metal material reinforced by the metal screen mesh can be obtained” in the last two lines of the claim. It is not clear what is meant by this limitation. First, it is not clear what is meant by a “breathable metal material”. While this recitation is repeated in the specification and on page 4 it notes that breathable steel can be “used to make dies, such that gas can be discharged through the die material during die forming that requires removal of gas from the die cavity.” However, this does not explain what the breathable metal material is, instead only explaining what it can be used to do. 
Further, it is not clear if this recitation is intended to create another limitation, or merely be a statement of the product that the method of claim 3 is creating. The statement “can be obtained” makes this limitation optional, but also raises the question of how this “powder metallurgy breathable metal material reinforced by the metal screen mesh” is made if not by the method of claim 3. Claims 4-7 are also rejected as they depend from claim 3 and do not solve the above issue.

Claim 4 recites the limitation “breathable steel” in line 4. As noted above, it is not clear what constitutes a “breathable steel” and while this is defined in terms of what it can be used to 

Claim 5 recites the limitation “the metal powder is rolled on the metal screen mesh strip” in lines 3-4. It is not clear what is meant by the metal powder being “rolled” on the metal screen mesh strip. Literally, the claim is stating that the rolling on the strip, much like a person on a treadmill, but it seems unlikely that applicant intended this literal interpretation. However, it is not clear from this limitation what process is being performed in relation to the powder and the strip. 

Claim 5 recites the limitation “the 10metal powder is rolled on the metal screen cloth strip, sintered, and then coiled into a coiled blank.” However, claim 1 which claim 5 depends from states that a coiled blank body is made and then the coiled blank body is sintered. As “a coiled blank” and “a coiled blank body” appear to be referring to the same item, it is not clear how the steps in claim 5 relate to the process in claim 1. If claim 1 requires coiling then sintering, it is not clear how this comports with claim 5 recitation to sinter then coil. 
In the case that “a coiled blank” and “a coiled blank body” are not referring to the same part, it would then be unclear as to what distinguishes these parts in the process from one another. It seems that a coiled blank would necessarily possess a body.

Claim 6 recites the limitation “uniformly distributed on the metal screen mesh” in lines 4 and “metal screen mesh” is repeated in line 5. Claim 7 also uses “metal screen mesh”. As claim 1, which claim 6 depends from, talks about performing the claimed process on metal screen mesh strips, it is unclear what the “metal screen mesh” is referring to. While this reference has 

Claim 8 recites the limitation "the material" in line 5.  There is insufficient antecedent basis for this limitation in the claim. As noted earlier, there is “a metal structural material”, “an outer layer material”, as well as “an inner–layer material” and therefore it is unclear which material is being referenced. 
Further, as the claim states that “the thickness of the material increased with the coiling accumulation of the strips” and since it is unclear what material is being referenced, it is unclear whether the claim is intending to state that more of the inner-layer or outer-layer material are being added to make the layers thicker or whether this is a statement that the more mesh that is coiled onto the mandrel, the thicker the mesh becomes. 

Claim 10 recites the limitation "the obtained porous metal structural material" in line 3.  There is insufficient antecedent basis for this limitation in the claim. While there is a metal structural material previously recited in the preamble, there is no recitation of a “required porous metal structural material”. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Koehler (US 4562039) hereinafter Koehler in view of Sutherland, Ken. (2008). Filters and Filtration Handbook (5th Edition) - 2.4.1 Woven Wire Mesh. (pp. 67-76). Elsevier, hereinafter Sutherland.
As to claim 1, it is unclear whether the limitations in claim 1 create a required order to the steps, see 112(b) above concerning claims 1, 5, and 6 and how the claimed step limitations conflict with one another. For the purposes of applying prior art, Koehler’s process will be applied as meeting the claim limitations as Koehler discloses the claimed steps as shown below. 
Koehler discloses a method of making a porous metal article (Koehler, abstract). Koehler discloses that its porous metal article uses a metal support which is preferably a metal wire mesh screen (Koehler, col 2, lines 36-38). However, Koehler does not explicitly disclose knitting metal wires into metal screen mesh strips.

While it is not clear what is meant by “knitting metal wires into metal screen mesh strips”, see 112(b) rejection above, for the purposes of applying prior art Sutherland’s process of weaving metal wires across one another to form a wire mesh will be interpreted as meeting the claim limitations as this is a description of how to make a wire mesh. 
As Koehler already discloses using metal wire mesh screen, but does not disclose how the mesh is made, one of ordinary skill would naturally look to the art to determine the method of creating the metal mesh. Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to add a step of weaving metal wire by setting up warp wires along the loom and weft wires across it as taught by Sutherland into the method of making a porous article disclosed by Koehler, thereby combining prior art elements according to known methods to achieve predictable results (See MPEP 2143 (I)) as Koehler and Sutherland both relate to making filters using metal wire mesh and the weaving of wire is a known, predictable art that would produce the wire mesh necessary for the process in Koehler. 
Koehler discloses that the wire mesh screen is carried into a container where it is immersed in a bath of a stabilized suspension of a dispersed metal particulate and that a roll that the wire mesh screen passes over picks up a layer of the metal particulate suspension and applies it to one side of the wire mesh screen (Koehler, col 3, lines 21-28; see also Fig 1; 
Koehler discloses that the impregnated wire mesh screen is carried to calendaring rolls where it may be compressed as desired (Koehler, col 4, lines 7-10; see also Fig 1). This meets the claim limitation of plastic working as the compression is plastic work being done to the material. Koehler discloses that the porous metal articles have F2 ratings as fine as about 0.1 micrometers at beta = 100 (Koehler, col 2, lines 52-55); thus Koehler discloses that the material reaches a porosity that fulfills requirements. Koehler does not explicitly state reducing gaps within the coiled blank body material.
Koehler does disclose the active method step that produces this claimed result, i.e. plastic working.
The MPEP notes that “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (See MPEP 2112.01(I)).
Thus there is a prima facie case that Koehler’s plastic working reduces the gaps within the coiled blank body material.

While it is not clear when the sintering step takes place, see 112(b) rejection above, for the purposes of applying prior art, Koehler’s disclosure that after this process, it is passed through the sintering chamber where it is subjected to an elevated temperature in an appropriate atmosphere for sufficient time to sinter the metal particles and form a structure of high mechanical strength and ductility (Koehler, col 4, lines 11-14; see also Fig 1) will be interpreted as meeting the claim limitations as Koehler discloses sintering the product which is coiled to make the finished product. Also, Koehler discloses that the impregnated wire mesh screen can be wound up by a powered wind-up roll (i.e. coiled) and stored prior to sintering (Koehler, col 4, lines 24-28) and this would meet the alternative interpretation of the claim limitations of coiling then sintering. 

After sintering, Koehler discloses that the resulting porous metal article may be then rolled up on a wind-up roll (Koehler, col 4, lines 14-16; see also Fig 1). As the wire mesh is winded up, this meets the claim limitation of coiling the metal screen mesh strips to for a coiled blank body as well as obtaining a porous metal structural material. 
Koehler discloses that the porous metal article can be formed into a variety of forms including a cylindrical filter element (Koehler, col 4, lines 40-43) thereby meeting the limitation of manufacturing a structural part.

As to claim 2, the limitations in this claim are contingent or optional limitations (“can be performed” “can be repeatedly performed”) and thus under the broadest reasonable interpretation only those limitations that must be performed are required (see MPEP 2111.04). 
However, Koehler discloses plastic working performed before sintering (Koehler, Fig 1, between rollers 25 and 26), as well as repeatedly performing plastic working (Koehler, Fig 1, rollers 13, 14, 16, 19, and 20 are performing working on the wire mesh; see also Koehler, col 3, lines 15-20 which notes that the wire mesh is passed between rollers 13 and 14 which can provide a light calendaring of the wire mesh to ensure uniform thickness of the screen). 

As to claim 3, it is not clear what is meant by a metal powder of equal thickness, see 112(b) above, but for the purposes of applying prior art Koehler’s disclosure where the wire mesh screen passes over picks up a layer of the metal particulate suspension and applies it to one side of the wire mesh screen (Koehler, col 3, lines 21-28; see also Fig 1) and Koehler discloses that the filled screen exits the container it passes between doctor blades which remove any excess of metal particulate suspension (Koehler, col 3, lines 53-55) will be interpreted as meeting the claim limitations as by disclosing removing excess particulate suspension, Koehler is disclosing an even thickness of the material on the wire mesh screen.
Koehler discloses that the resulting porous metal article may be then rolled up on a wind-up roll (Koehler, col 4, lines 14-16; see also Fig 1). As the wire mesh is winded up, this meets the claim limitation of coiling the metal screen mesh strips to for a coiled blank body as well as obtaining a porous metal structural material. As noted above the doctor blades remove any excess of metal particulate suspension (Koehler, col 3, lines 53-55) and thus there is even coiling between the layers of the metal screen mesh as the coating that will be between them will necessarily be even. 


As to claim 4, it is not clear what is meant by breathable steel, see 112(b) above. For the purposes of applying prior art, Koehler’s disclosure of the porous metal article being prepared from austenitic stainless steel (Koehler, col 2, lines 62-64) will be interpreted as meeting the claim limitation as this is a steel and the product is porous meeting the limitation of being breathable. 

As to claim 5, it is not clear what is meant where the metal powder is rolled on the metal screen strip, see 112(b) rejection above. For the purposes of applying prior art, Koehler’s disclosure that the wire mesh screen is carried into a container where it is immersed in a bath of a stabilized suspension of a dispersed metal particulate and that a roll that the wire mesh screen passes over picks up a layer of the metal particulate suspension and applies it to one side of the wire mesh screen (Koehler, col 3, lines 21-28; see also Fig 1) will be interpreted as meeting the claim limitation as roller is applying the metal particulate (i.e. powder) and thus it is rolled on the wire mesh strip. Further, Koehler discloses sintering and rolling (i.e. coiling) (Koehler, Fig 1; see also claim 1 rejection above). 

As to claims 6 and 7, Koehler discloses a stabilized suspension of a dispersed metal particulate in a liquid medium containing a stabilizing/binding agent (Koehler, col 3, lines 21-25). Koehler discloses that the roll picks up a layer of the metal particulate suspension from the path and applies it to one side of the wire mesh screen (Koehler, col 3, lines 25-27). Koehler discloses that the filled screen exits the container it passes between doctor blades which remove any excess of metal particulate suspension (Koehler, col 3, lines 53-55) and this will be interpreted as meeting the claim limitations as by disclosing removing excess particulate suspension, Koehler is disclosing an even thickness of the material on the wire mesh screen.
Koehler discloses that the resulting porous metal article may be then rolled up on a wind-up roll (Koehler, col 4, lines 14-16; see also Fig 1). As the wire mesh is winded up, this meets the claim limitation of coiling the metal screen mesh strips to for a coiled blank body as well as obtaining a porous metal structural material. 
Koehler discloses that after passing between the doctor blades, the wet impregnated wire mesh screen is carried into the drying chamber (Koehler, col 3, lines 58-61). Koehler discloses that in the dryer, the liquid content is volatilized thereby meeting the claim limitation of removing the binder by heating (Koehler, col 3, lines 62-65). Koehler discloses passing the wire mesh screen through a sintering chamber where it is subjected to an elevated temperature for sufficient time to sinter the metal particles and form a structure of high mechanical strength and ductility (Koehler, col 4, lines 10-14). 

As to claim 8, Koehler does not explicitly use the word mandrel. However, Koehler discloses that the porous metal article may be then rolled up on a wind-up roll (Koehler, col 4, lines 14-16, see also Fig 1). This will be interpreted as meeting the claim limitations as the 
While it is unclear what is meant by the thickness of the material increased with the coiling accumulation of the strips, see 112(b) above, for the purposes of applying prior art Koehler discloses winding the porous metal article on a wind-up roll (Koehler, col 4, lines 14-16, see also Fig 1) and as more material is wound up, the roll must become thicker, thereby meeting the claim limitations.
As the method step limitations are met by Koehler, it thus discloses forming a coiled blank body which is coated tightly layer-by-layer (see MPEP 2112.01(I)).

As to claim 9, as Koehler discloses a wind-up roll (Koehler, col 4, lines 14-16, see also Fig 1), this meets the claim limitation of being a rod mandrel as the disclosed wind-up roll has a rod shape.

As to claim 10, Koehler discloses the porous metal article or structure can be formed into a variety of forms including most typically a cylindrical filter element (Koehler, col 4, lines 40-43). This meets the limitation as a cylinder is a form of a tube shape. Also Koehler discloses that the product can be formed into a variety of shapes and thus a bar, section, plate or block could also be formed using the Koehler process. 

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Sherfey (US 3887365) discloses drawing a filament through metal powder slurry, winding a coated filament onto a spool and sintering the wound filament, see Figs 6-7.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua S Carpenter whose telephone number is (571)272-2724.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571) 272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Keith D. Hendricks/Supervisory Patent Examiner, Art Unit 1733                                                                                                                                                                                                        


/JOSHUA S CARPENTER/Examiner, Art Unit 1733